DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  The end of claim 12 is missing a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more drive mechanisms in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more drive units configured to be coupled to a cutting instrument” in lines 3-4, where the cutting instrument is only claimed in function. However, line 4 recites “the cutting instrument comprising:”, where the cutting instrument is positively claimed as part of the claimed invention. As such, it is unclear if the claim is directed to the sub-combination of one or more drive units or if it is directed to the combination of the one or more drive units and the cutting instrument. For the purposes of examination, the claim has been interpreted to be directed to the combination. For example, the limitation reading “one or more drive units coupled to a cutting instrument”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,743,897. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, U.S. Patent No. 10,743,897 claims a computer-assisted device (claim 1, lines 1-2) comprising: one or more processors (claim 1, line 15); and a drive system comprising one or more drive units (claim 1, line 6) configured to be coupled to a cutting instrument (claim 1, line 7), the cutting instrument comprising: an end effector located at a distal end of the cutting instrument, the end effector comprising opposable gripping jaws and a cutting blade (claim 1, lines 3-5); a shaft configured to be coupled to the drive system (claim 1, line 7); an articulated wrist coupling the end effector to the shaft (claim 1, line 8); and one or more drive mechanisms in the shaft for coupling force or torque from the drive system to the end effector and the articulated wrist (claim 1, lines 10-12); wherein the one or more processors are configured to: measure a jaw angle between the gripping jaws (claim 1, lines 15-17); measure articulation of the articulated wrist (claim 1, lines 18-20); correct the jaw angle based on the articulation of the articulated wrist (claim 1, lines 21-22); determine a cutting length based on the corrected jaw angle (claim 1, lines 23-25; claim 10, lines 1-3; wherein the restriction is a cutting length); and perform a cutting operation according to the cutting length (claim 1, lines 26-27; claim 10, lines 1-3).
Regarding claim 5, U.S. Patent No. 10,743,897 claims wherein the cutting length is less than a full-length cutting length (claim 10, lines 1-3).
Claims 2-4 and 6-11 are rejected based on their dependency from rejected claim 1.

Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,743,897. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 12, U.S. Patent No. 10,743,897 claims a method comprising: measuring, by one or more processors and using one or more first sensors, a jaw angle between gripping jaws of an end effector of a cutting instrument (claim 11, lines 3-6); measuring, by the one or more processors and using one or more second sensors, articulation of an articulated wrist coupling the end effector to a shaft of the cutting instrument (claim 11, lines 7-10); correcting, by the one or more processors, the jaw angle based on the articulation of the articulated wrist (claim 11, lines 11-12); determining, by the one or more processors, a cutting length based on the corrected jaw angle (claim 11, lines 13-15, claim 20, lines 1-3; wherein the restriction is a cutting length); and performing, using a drive system comprising one or more drive units coupled to the cutting instrument, a cutting operation according to the cutting length (claim 11, lines 16-17, claim 20, lines 1-3).
Regarding claim 13, U.S. Patent No. 10,743,897 claims wherein the cutting length is less than a full-length cutting length (claim 20, lines 1-3).
Claims 14-16 are rejected based on their dependency from rejected claim 12.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,743,897 in view of Arya et al. (US 2016/0089198 A1). 
Regarding claim 17, U.S. Patent No. 10,743,897 claims one or more processors associated with a computer-assisted device adapted to cause the one or more processor to perform a method (claim 11, lines 1-4) comprising: measuring, using one or more first sensors, a jaw angle between gripping jaws of an end effector of a cutting instrument (claim 11, lines 4-6); measuring, using one or more second sensors, articulation of an articulated wrist coupling the end effector to a shaft of the cutting instrument (claim 11, lines 7-10); correcting the jaw angle based on the articulation of the articulated wrist (claim 11, lines 11-12); determining a cutting length based on the corrected jaw angle (claim 11, lines 13-15, claim 20, lines 1-3; wherein the restriction is the cutting length); and performing, using a drive system comprising one or more drive units coupled to the cutting instrument, a cutting operation according to the cutting length (claim 11, lines 16-17, claim 20, lines 1-3).
U.S. Patent No. 10,743,897 fails to disclose a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which are adapted to perform the claimed method.
However, Arya teaches a computer-assisted device which includes CPUs that may include any type of computing device, computational circuit, or any type of processor or processing circuit capable of executing a series of instructions that are stored in memory i.e. a non-transitory machine-readable medium ([0238]). Arya further teaches the computing device i.e. controller may be used to measure the gap distance between jaws i.e. the “jaw angle” between the gripping jaws and compare the gap distance to a desired gap distance to adjust or correct the jaw angle ([0123]). Therefore, the non-transitory machine-readable medium of Arya is in the same field of endeavor as the claimed invention and is capable of storing the instructions of the method claimed by U.S. Patent No. 10,743,897.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 10,743,897 to be executed by a non-transitory machine-readable medium as taught by Arya in order to effectively store instructions for the one or more processors to run.
Regarding claim 18, modified U.S. Patent No. 10,743,897 claims wherein the cutting length is less than a full-length cutting length (claim 20, lines 1-3).
Claims 19-20 are rejected based on their dependency from rejected claim 17.



Prior Art
The closest prior art of record, Arya et al. (US 2016/0089198 A1) or Weir et al. (US 2012/0209314 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the one or more processors are configured to: measure a jaw angle between the gripping jaws; measure articulation of the articulated wrist; correct the jaw angle based on the articulation of the articulated wrist; determine a cutting length based on the corrected jaw angle; and perform a cutting operation according to the cutting length”, the claimed invention of independent claim 12, which recites, inter alia “correcting, by the one or more processors, the jaw angle based on the articulation of the articulated wrist; determining, by the one or more processors, a cutting length based on the corrected jaw angle”, and/or the claimed invention of independent claim 17, which recites, inter alia “correcting the jaw angle based on the articulation of the articulated wrist; determining a cutting length based on the corrected jaw angle”.
Arya teaches a computer-assisted device with a cutting instrument having a pair of jaws and a controller may be used to measure the gap distance between jaws i.e. the “jaw angle” between the gripping jaws and compare the gap distance to a desired gap distance to adjust or correct the jaw angle ([0123]). However, the correction is not based on articulation of an articulated wrist, nor is a cutting length determined based on the corrected jaw angle. Weir teaches methods include determining and/or measuring a separation between two jaws grasping a tissue, and in response outputting on a user an indication of a prediction of whether clamping of the grasped tissue at a desired clamping force is likely to be successful ([0011]; [0059]; [0071]). Weir is also silent to correcting the jaw angle based on the articulation of an articulated wrist and determining a cutting length based on the corrected jaw angle.
Because none of the prior art documents of record teach the computer-assisted device(s) and methods as claimed as recited in claims 1, 12 and 17, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of the claims according to the prior art documents or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771